Citation Nr: 1029480	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  04-32 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California


THE ISSUES

1.  Entitlement to service connection for a joint disorder 
(claimed as generalized joint pain).

2.  Entitlement to service connection for a left trapezius 
strain.

3.  Entitlement to service connection for dysthymic disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to February 
1975.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the San Diego, 
California, RO that denied the Veteran's claims of entitlement to 
service connection noted above.  These issues were remanded by 
the Board for further development in April 2007 and August 2009. 

The Board notes that the issues of entitlement to service 
connection for a bilateral knee disorder and entitlement to 
service connection for a lumbar strain were also remanded by the 
Board for further development in April 2007 and August 2009.  
However, upon remand, the RO granted service connection for 
patellofemoral pain syndrome of the right knee, patellofemoral 
pain syndrome of the left knee, and a lumbar strain in an April 
2010 rating decision.  This decision was a complete grant of 
benefits with respect to these issues.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Therefore, they are not 
currently on appeal before the Board.


FINDINGS OF FACT

1.  A joint disorder is not shown by the most probative and 
credible evidence of record to be etiologically related to a 
disease, injury, or event in service and was not shown to have 
been manifested within a year of service.

2.  A left trapezius strain is not shown by the most probative 
and credible evidence of record to be etiologically related to a 
disease, injury, or event in service.

3.  The Veteran's preexisting dysthymic disorder was not 
aggravated during service.




CONCLUSIONS OF LAW

1.  A joint disorder, to include arthritis, was not incurred in 
or aggravated by active service, and may not be presumed to have 
been incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  A left trapezius strain was not incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

3.  A dysthymic disorder was not incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this element is 
harmless. 

VCAA letters dated in March 2003 and May 2007, as well as the 
July 2004 statement of the case (SOC), fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was needed 
to support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or effective 
dates to be assigned, in regards to these matters, are rendered 
moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty to assist, the result of the RO's 
development indicates that the Veteran's service treatment 
records are unavailable.  VA has a heightened duty to assist in 
these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 
The Board concludes, however, that the heightened duty to assist 
has been met.  Exhaustive attempts were made to obtain the 
Veteran's service treatment records.  The RO made a formal 
finding in April 2004 that the service treatment records could 
not be obtained.  The Veteran was duly informed of the RO's 
determination.  Additionally, he was informed in a December 2002 
letter from the National Personnel Records Center that his 
immunization history is not a matter of record.  While the Board 
acknowledges the Veteran's repeated requests to be provided his 
immunization or vaccination records, regrettably, these records 
are simply unable to be located.  The claims file contains all 
available evidence pertinent to the claims, including private and 
VA medical records and copies of certain service treatment 
records.  VA has requested records identified throughout the 
claims process, and the claims file includes the negative replies 
from facilities that indicated they did not have the Veteran's 
records.  The Board finds that the record contains sufficient 
evidence to make a decision on the claims.  VA has fulfilled its 
duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The Veteran was 
provided VA orthopedic and psychiatric examinations in October 
2009.  The examiners reviewed the claims file, conducted the 
appropriate diagnostic tests and studies, and noted the Veteran's 
assertions.  The Board finds these examination reports and 
opinions to be thorough and complete.  Therefore, the Board finds 
these examination reports and opinions are sufficient upon which 
to base a decision with regard to these claims.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).
 
To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have 
been incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. 
App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 
1, 2004).

However, where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides that 
"[a] preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009).  For Veterans who 
served during a period of war or after December 31, 1946, clear 
and unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an increase 
in severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  38 C.F.R. § 3.306(b) (2009).  Temporary or 
intermittent flare-ups of symptoms of a preexisting condition, 
alone, do not constitute sufficient evidence for a non-combat 
Veteran to show increased disability for the purposes of 
determinations of service connection based on aggravation under 
section 1153 unless the underlying condition worsened.  Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1) (2009).

1.  Entitlement to service connection for a joint disorder 
(claimed as generalized joint pain).

The Veteran essentially contends that he has a current joint 
disorder as a result of his active duty service (distinct from 
the specific musculoskeletal disabilities for which service 
connection has been established).  Specifically, the Veteran 
indicated in an October 2009 statement that he spent most of his 
active military career walking and standing on hard surfaces, 
which he believes took a toll on his body.  Additionally, he 
indicated that he believes that vaccinations he received in 
service may have played a part in his generalized joint pain.

A review of the Veteran's available service treatment records 
does not reflect any diagnoses of generalized joint disability 
during service.  On his June 1974 Report of Medical History, the 
Veteran reported swollen and painful joints.  He specifically 
clarified that he experienced painful joints in both knees.  

With regard to a current disability, the Board notes that the 
Veteran underwent a VA examination in May 2003.  At this time, 
the Veteran reported some left shoulder trapezius pain.  At 
times, he has a decreased range of motion of his left shoulder.  
Sometimes, his left arm clicks and cracks.  The shoulder, at 
times, wakes him up at night and, at times, it will give him a 
week or two of decreased range of motion, but then it will come 
back.  The examiner noted that he has not seen a doctor for his 
shoulder and does not take medication for it.  Upon examination, 
the Veteran was diagnosed with left shoulder muscular 
strain/sprain, particularly of the infraspinatus and the teres 
major/teres minors muscles.  This is related to a sleeping 
position.  There was also some crepitus in the left shoulder with 
very mild decreased range of motion.  This is more likely than 
not superior glenoid tearing or fraying in this comes from an 
overhead sleep position, parking the shoulder in an upright 
jammed position.    

More recently, the Veteran underwent a VA examination in October 
2009.  The examiner reviewed the claims file and noted that the 
Veteran's service treatment records are incomplete.  With regard 
to generalized joint pain, the Veteran described a variety of 
joint pains including knee, left shoulder, and lumbar pains, as 
well as pains in his hands, ankles, and feet.  The examiner noted 
that, long after separation from service, the Veteran related all 
of these pains to the fact that he was given various vaccines and 
immunization while on active duty.  He contends that these 
immunizations and vaccines may well be the reason why he has the 
generalized joint pains of which he now complains.  The examiner 
noted that the complaints related to his generalized joint pains 
are vague and nonspecific.  At the time of his VA examination in 
May 2003, the examiner did not feel that any of these pains 
significantly limited any sort of gainful employment.  The 
examiner stated that he is unable to comment about the likelihood 
that the joint pains previously described are in any way related 
to immunizations/vaccinations.  The Veteran did have normal hand 
x-rays in 2003.  In the absence of any significant records, or 
specific information about the Veteran which he was unable to 
provide at the time of this examination, the examiner stated that 
he did not think that his generalized joint pains are in any way 
related to his active military service.  

A review of the remaining medical evidence of record reveals a 
February 2003 letter from a private doctor of chiropractic.  In 
this letter, the chiropractor stated that he has been treating 
the Veteran for the past 3 years for various ailments, including 
depression, left shoulder trapezius, chronic joint pain, 
bilateral knee pain, and chronic low back pain.  The examiner 
went on to state that these have been ongoing conditions, which 
he feels more likely than not originated during military service.  
Additionally, the claims files contains a December 1997 private 
medical record from Boyd-Olson Chiropractic, in which it was 
noted that the Veteran sought treatment for a work-related 
incident resulting in back pain that occurred on July 8, 1997.  
At this time, the Veteran denied any previous back injuries prior 
to this current industrial injury, and the examiner noted that 
there were no medical records to the contrary.  It was also noted 
that the Veteran complained of slight, occasional pain in his 
right elbow and right knee without a specific incident.  This 
arose 4 to 6 weeks after his July 8, 1997, injury and continues 
to the present.  

With regard to establishing service connection on a presumptive 
basis under 38 U.S.C.A. § 1112, the Board notes that there is no 
medical evidence indicating that the Veteran had a diagnosis of 
arthritis of any joints to a compensable degree within one year 
of discharge from active duty.  Therefore, service connection for 
a joint disorder cannot be granted on a presumptive basis under 
38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2009).  

Upon review of the claims file, the Board finds the October 2009 
VA opinion to be the most probative and credible opinion of 
record on the matter.  The examiner reviewed the claims file, 
examined the Veteran thoroughly, and considered his assertions in 
determining  that he did not think that the Veteran's generalized 
joint pains are in any way related to his active military 
service.  The Board acknowledges that the examiner stated that he 
is unable to comment about the likelihood that the joint pains 
previously described are in any way related to 
immunizations/vaccinations.  However, the Board notes that there 
is no indication that further development could be conducted to 
provide this examiner with more information.  Moreover, there is 
no indication in any medical evidence of record that the Veteran 
currently has joint pains due to vaccinations or immunizations he 
received in service.   

The Board acknowledges the February 2003 private opinion stating 
that the Veteran's chronic joint pain has been an ongoing 
condition which more likely than not originated during military 
service.  However, this chiropractor offered no rationale for 
this opinion.  Moreover, he did not indicate that he reviewed the 
claims file.  Additionally, there is no indication that this 
chiropractor was aware of the fact that the medical evidence 
reflects that the Veteran reported in a 1997 private medical 
record that he experienced joint pain following a 1997 injury.  
The Board need give no weight to a medical opinion based on 
inaccurate facts.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that the Board may reject a medical opinion 
that is based on facts provided by the Veteran that have been 
found to be inaccurate or that are contradicted by other facts of 
record); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (reliance on a Veteran's statement renders a medical 
report incredible only if the Board rejects the statements of the 
Veteran).  If this chiropractor was aware of this 1997 injury, he 
made no attempt to address this matter when rendering his 
opinion.

Therefore, as the chiropractor did not review the claims file or 
offer a rationale for his opinion, and there is no evidence to 
suggest that he was aware of the 1997 injury or had taken the 
1997 injury into consideration in rendering an opinion, the Board 
does not find this opinion to be credible or persuasive.   
The Board acknowledges that the Veteran submitted an undated 
statement, in which he indicated that, with regard to the 1997 
private medical records, he was being treated specifically for a 
torn muscle and that any comment he may have made in these 
records about no previous pain prior to the injury only related 
to the injury and not to any back pain in his present claim with 
VA.  However, the Board finds that statements made directly to 
medical professionals for treatment purposes prior to filing a 
claim for benefits to be far more credible than more recent 
statements to VA made directly in connection with his claim for 
monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
Veteran's testimony simply because the Veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence).

Therefore, as the most probative and credible medical evidence of 
record specifically indicates that the Veteran's generalized 
joint pains are not in any way related to his active military 
service, the Veteran's claim for service connection for a joint 
disorder must fail.  See Shedden, supra.
 
In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a joint disorder, and the benefit-of-the-
doubt rule is not for application.

2.  Entitlement to service connection for a left trapezius 
strain.

The Veteran essentially contends that he has a current left 
trapezius strain as a result of his active duty service.  
Specifically, the Veteran indicated in an October 2009 statement 
that he spent a great deal of his service carrying a M-16 rifle 
over his left shoulder.  He believes carrying work-related gear 
and a M-16 caused his trapezius strain.

A review of the Veteran's available service treatment records 
reveals that he reported on his July 1971 enlistment Report of 
Medical History that he broke his left collar bone 2 years prior.   
In an undated service treatment record, it was noted that the 
Veteran complained of a stiff neck that was getting worse and 
progressing into his shoulders.  On his June 1974 separation 
Report of Medical Examination, it was noted that the Veteran 
fractured his left collar bone in 1969.  He was noted as having 
full range of motion, no complications, no sequelae.  

With regard to a current disability, the Veteran underwent a VA 
examination in May 2003.  At this examination, the Veteran 
complained of chronic joint pain, speaking mostly of his hands 
and elbows.  He gets stiffness in the morning, along with 
stiffness in his knees and both his hands and his elbows.  Once 
he gets them moving, they move okay but, at times, they are 
uncomfortable and he has to rub them.  He does not take any 
medication for them or see a physician for them.  It has been 
going on for a number of years.  He is mostly uncomfortable at 
night.  Again, he does sleep often on his stomach or twisted up.  
Upon examination, the Veteran was diagnosed with some joint 
arthralgia in the morning with stiffness.  This is a non-
diagnosis.   The complaint is a non-diagnosis and the findings 
are normal joint examinations.

The Veteran also underwent a VA examination in October 2009.  The 
examiner reviewed the claims file and noted that the Veteran's 
service treatment records are incomplete.  With regard to left 
trapezius strain claim, the Veteran reported that he believes he 
may have damaged his shoulder and trapezius  muscle while 
carrying a rifle on his left shoulder while doing walking patrols 
during active duty.  The examiner stated that he can find no 
reference to a specific shoulder injury in any of the limited 
service treatment records that are available.  The examiner noted 
that the Veteran's contention that, on his medical history at 
discharge, he marked 'yes' with regard to painful or trick 
shoulder or elbow and marked 'no' to the same area on his 
induction physical is not sufficiently specific for the examiner 
to draw any conclusions.  The examiner noted that the Veteran 
himself is very nonspecific about whether or not a trapezius 
strain is present.  He describes a knot in his trapezius after 
using his left shoulder.  His shoulder complaints are very 
nonspecific in that there is a mild aching pain when lifting, but 
he is unable to describe any significant effects on occupational 
activities or activities of daily livings.  X-rays of the left 
shoulder revealed a mild acromioclavicular joint osteoarthrosis.  
The examiner diagnosed the Veteran with musculoligamentous strain 
of the left shoulder.  The examiner concluded by stating that 
there is insufficient evidence of any kind to make a 
determination as to whether the left trapezius strain is or is 
not service connected.  The examiner stated that it seems 
unlikely to him that carrying his rifle on his left shoulder 
while guarding fence perimeters would give him a life-long 
shoulder problem.  The examiner determined that, in any event, 
the symptoms he describes are minimal in nature and have no 
effect on his activities.    

As noted, a review of the remaining medical evidence of record 
reveals a February 2003 letter from a private doctor of 
chiropractic stating that he has been treating the Veteran for 
the past 3 years for various ailments, including depression, left 
shoulder trapezius, chronic joint pain, bilateral knee pain, and 
chronic low back pain.  The examiner went on to state that these 
have been ongoing conditions, which he feels more likely than not 
originated during military service.   

Upon review of the claims file, the Board finds the October 2009 
VA opinion to be the most credible and probative opinion of 
record on the matter.  The examiner reviewed the claims file, 
examined the Veteran thoroughly, and considered his assertions in 
determining that it seems unlikely that carrying his rifle on his 
left shoulder while guarding fence perimeters would give him a 
life-long shoulder problem.  The Board acknowledges that the 
examiner did state that there is insufficient evidence of any 
kind to make a determination as to whether the left trapezius 
strain is or is not service connected.  However, the Board notes 
that there is no indication that further development could be 
conducted to provide this examiner with more information, and the 
examiner did determine based on the available evidence that it is 
unlikely that any current shoulder problems resulted from the 
Veteran's report of carrying a rifle in service.  See Jones v. 
Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010) (finding 
that, in order to rely upon a statement that an opinion cannot be 
provided without resort to mere speculation, it must be clear 
that the procurable and assembled data was fully considered and 
the basis for the opinion must be provided by the examiner or 
apparent upon a review of the record).

The Board again acknowledges the February 2003 private opinion 
stating that the Veteran's left shoulder trapezius has been an 
ongoing condition which more likely than not originated during 
military service.  However, Board does not find this opinion to 
be credible or persuasive, as the examiner did not offer any 
basis or rationale for his opinion.     

The Board acknowledges the Veteran's contention that he has a 
left trapezius strain as a result of his active duty service.  
Certainly, he is competent to describe experiencing feelings of 
pain in his shoulder during and since service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, while the 
Board has considered the lay statements of the Veteran, the Board 
ultimately places far more probative weight on the competent 
October 2009 opinion of the health care specialist.  As noted, 
that examiner considered the Veteran's statements, but also 
considered his documented medical history and the results of the 
interview and examination, and found that it seems unlikely that 
carrying his rifle on his left shoulder while guarding fence 
perimeters would give him a life-long shoulder problem.

Therefore, as the most probative medical evidence of record 
specifically indicated that it seems unlikely that carrying his 
rifle on his left shoulder while guarding fence perimeters would 
give him a life-long shoulder problem, the Veteran's claim for 
service connection for a left trapezius strain must fail.  See 
Shedden, supra.
 
In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a left trapezius strain, and the benefit-
of-the-doubt rule is not for application.

3.  Entitlement to service connection for dysthymic disorder.

The Veteran essentially contends that he has a current dysthymic 
disorder as a result of his active duty service.  Specifically, 
the Veteran indicated in an October 2009 statement that he found 
basic training "very" depressing and technical school for 
security police "somewhat" depressing.  He also indicated that 
he suffered scaling and itching that added to his depression.  In 
a May 2007 statement, the Veteran indicated that his lack of job 
satisfaction during service led to his depression.

A review of the available service treatment records reveals that 
the Veteran sought treatment in June 1972 for complaints of 
feeling tired, rundown, and nervous.  On his June 1974 Report of 
Medical History, the Veteran reported depression or excessive 
worry.  It was noted that he had depression or excessive worry 
related to work shift.

With regard to a current disability, the Board notes that the 
Veteran underwent a VA examination in May 2003.  The Veteran 
presented with low-grade chronic depression.  The Veteran was 
never in combat and did not sustain any particular stresses.  A 
review of the claims file shows no psychiatric entries.  The 
medical records are silent for psychiatric issues.  He has never 
seen a psychiatrist, taken medication, or been psychiatrically 
hospitalized.  The examiner noted that the Veteran basically has 
a pattern which apparently developed in childhood of working hard 
for year or two and then basically taking the next year or two 
off, and then repeating the cycle on and on.  The Veteran 
reported having a stepfather who was verbally abusive.  He put 
him down all the time, cut him down, and criticized him 
mercilessly.  Upon interview of the Veteran, the examiner noted 
he basically described what sounds like a dysthymic disorder, 
which basically has been present all of his life.  The examiner 
concluded by diagnosing him with dysthymic disorder, since 
childhood ongoing.  It was also noted that schizoid traits are 
prominent.  The examiner noted both the Veteran's dysthymic 
disorder and his schizoid traits existed prior to his time of 
enlistment and were not exacerbated by his enlistment, except 
that he indicates that he was introduced to a significant 
substance abuse while in the Air Force.  

The Veteran underwent a second VA examination in October 2009.  
The examiner noted that he reviewed the claims file and noted a 
June 1972 service treatment record reflects that he presented 
with some nervousness, anxiety, and concerns about separation 
from the family.  No official diagnosis was made.  Upon 
examination, the Veteran reported that he has been depressed 
since basic training.   He denied any combat experience, 
traumatic brain injury, or posttraumatic stress disorder (PTSD) 
symptoms.  The examiner noted that the Veteran has not received 
any treatment psychiatrically or psychologically outside of the 
1972 incident.  The Veteran has never had any psychiatric 
hospitalizations, suicide ideations, suicide attempts, or history 
of physical or sexual abuse.  He has never taken any psychiatric 
medications.  The Veteran reported that his depression has been 
mild on a daily basis of a "foreboding" sense.  He reports that 
he has basically had these symptoms his whole adult life.  The 
examiner noted that there was some mention in the medical record 
of the Veteran having schizoid traits, which are more reflective 
of a personality disorder.  The examiner stated that he believes 
that this is probably predating his military service career and 
continues to affect him on a daily basis, regardless of the 
dysthymic symptoms that he endorses.  The examiner stated that he 
believes that this is most likely not something that was 
exacerbated or caused by his military service, and so he would 
probably agree with the prior findings on the dysthymic disorder.  
The examiner diagnosed the Veteran with dysthymic disorder, mild, 
likely not service connected; cocaine and marijuana dependence, 
in full sustained remission since 1988; and a personality 
disorder, not otherwise specified, likely schizoid traits.  The 
examiner concluded by stating that, as a result of some of the 
isolative and odd affect features that are a part of his schizoid 
traits or perhaps some other personality disorder, which probably 
predates and post dates his military service, he has had some 
impairment in terms of getting along with society; with the 
higher order of societal institutions in general, even 
institutions where is at currently. 

A review of the remaining medical evidence of record reveals a 
February 2003 letter from a private doctor of chiropractic.  In 
this letter, the chiropractor stated that he has been treating 
the Veteran for the past 3 years for various ailments, including 
depression, left shoulder trapezius, chronic joint pain, 
bilateral knee pain, and chronic low back pain.  The examiner 
went on to state that these have been ongoing conditions, which 
he feels more likely than not originated during military service.   

Having reviewed the claims file, the Board notes that the Veteran 
entered service in sound condition as there is no indication of a 
dysthymic disorder or psychiatric symptoms or manifestations of 
any kind on entrance examination.  However, the most probative 
medical opinions of record, the May 2003 and October 2009 VA 
opinions, both reflect that the Veteran had a dysthymic disorder 
that pre-existed service.  In this regard, the Board finds the 
May 2003 VA opinion, which the Board also deems to be probative 
and credible.  The examiner reviewed the claims file, examined 
the Veteran thoroughly, and considered his assertions, in 
diagnosing the Veteran with dysthymic disorder, since childhood 
ongoing, and indicating that both the Veteran's dysthymic 
disorder and his schizoid traits existed prior to his time of 
enlistment and were not exacerbated by his enlistment, except 
that he indicates that he was introduced to a significant 
substance abuse while in the Air Force.  

The Board notes that these conclusions are consistent with those 
contained in the October 2009 VA opinion, which the Board also 
finds to be both probative and credible with regard to the matter 
on appeal.  The examiner reviewed the claims file, examined the 
Veteran thoroughly, and considered his assertions in determining 
that the Veteran's schizoid traits probably predate his military 
service career and are most likely not something that was 
exacerbated or caused by his military service.  The examiner 
further concluded that his dysthymic disorder is mild and likely 
not service connected, and, in addition, the examiner 
specifically endorsed the May 2003 examiner's earlier findings as 
to the etiology of the dysthymic disorder.

The Board again acknowledges the February 2003 private opinion 
stating that the Veteran's depression has been an ongoing 
condition which more likely than not originated during military 
service.  However, Board does not find this opinion to be of any 
probative value.  Specifically, there is no indication that this 
private doctor of chiropractic has any specialized knowledge 
regarding psychology or psychiatry.  He did not indicate that he 
reviewed the claims file, nor did he offer any basis or rationale 
for his opinion.     

Therefore, the only probative medical opinions of record, the May 
2003 opinions reflects that the Veteran had a dysthymic disorder 
with schizoid traits that pre-existed service, and the October 
2009 examiner specifically endorsed that earlier opinion.  
Consequently, the Board finds that there is clear and 
unmistakable evidence that the Veteran's dysthymic disorder 
preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

The Board further notes that, as set forth in VAOPGCPREC 3-2003, 
in order to rebut the presumption of soundness, there must also 
be clear and unmistakable evidence that the disorder was not 
aggravated during service. 

As noted, for the reasons discussed above, the May 2003 and the 
October 2009 VA opinions have been determined to be only credible 
and probative opinions of record on the matter.  As noted, the 
October 2009 VA opinion agreed with the earlier May 2003 VA 
opinion that the Veteran had dysthymic disorder with schizoid 
traits since childhood and indicated that both the Veteran's 
dysthymic disorder and his schizoid traits were not exacerbated 
by his enlistment.  

Accordingly, the Board concludes that there is clear and 
unmistakable evidence that the disability preexisted service and 
was not aggravated during service and, therefore, the presumption 
of soundness is rebutted.  The Board finds further, that a 
discussion of whether the presumption of aggravation has been 
rebutted in this case under the provisions of 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b) is unnecessary as the Board has found by 
clear and unmistakable evidence that the Veteran's dysthymic 
disorder was not aggravated by service in order to conclude that 
there was a preexisting disorder.  VA's General Counsel found 
that such a finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b).  Id.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection.

In reaching this conclusion, the Board did consider that the May 
2003 VA examiner qualified his opinion on aggravated by noting 
that exacerbation may have occurred to the degree that he was 
introduced to a significant substance abuse while in the Air 
Force.  However, even assuming that significant substance abuse 
did began in service as the Veteran reported, the Board notes 
that the controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no compensation 
shall be paid if the disability was the result of the person's 
own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Thus, no 
compensation is payable based on aggravation that occurred as a 
consequence of abuse of alcohol or drugs.

Furthermore, the Board acknowledges the Veteran's own contention 
that he has a dysthymic disorder as a result of his active duty 
service.  Certainly, he is competent to describe experiencing 
feelings of depression during and since service.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran 
as a lay person has not been shown to be capable of making 
medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, while the 
Board has considered the lay statements of the Veteran, the Board 
ultimately places far more probative weight on the competent May 
2003 and October 2009 opinions of the health care specialists.  
As noted, the Veteran is recalling events from a period in which 
he has acknowledged engaging in significant drug abuse, and the 
VA examiners considered the Veteran's statements, but also 
considered his documented medical history and the results of the 
interview and examinations in rendering the above-discussed 
opinions.

Although the Board is sympathetic to the difficulties the Veteran 
must face with his dysthymic disorder, the fact remains that the 
competent and probative medical evidence of record does not show 
that his disability was permanently aggravated by active service.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a dysthymic disorder must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.




ORDER

Entitlement to service connection for a joint disorder (claimed 
as generalized joint pain) is denied.

Entitlement to service connection for a left trapezius strain is 
denied.

Entitlement to service connection for dysthymic disorder is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


